DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 10/14/2022 has been entered. Claims 1-3, 6-11, 14-17, 20-26 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 07/22/2022.


Response to Arguments
Applicant’s amendments, filed on 10/14/2022, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant's arguments, see page 11, filed 10/14/2022, with respect to the 101 REJECITONS have been fully considered but they are not persuasive. 
Applicant states “The Independent claims are not directed to an abstract idea…involves a practical application”. Examiner respectfully disagrees.
See updated 101 REJECTIONS based on amendments below.
Further, Examiner relies on Precedential Court Decisions, therefore all arguments directed to Non-Precedential Court Decisions are moot.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-3, 6-11, 14-17, 20, 24-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites identifying similarities between processing stages of a first time- dependent formation data set processed using a first migration analysis and a second time-dependent formation data set processed using a second migration analysis; normalizing the first time-dependent formation data set and the second time-dependent formation data set; initializing adjustment parameters; and modifying the second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the adjustment parameters; calculating an impedance difference between the modified second time- dependent formation data and the first time-dependent formation data set; determining, based on the impedance difference, whether a local minimum impedance is reached; and modifying the adjustment parameters in response to determining that a local minimum impedance has not been reached;adjusting the second time-dependent formation data set to align the second time-dependent formation data set with the first time-dependent formation data set according to identified zones to cause the second time-dependent formation data set to match the first time-dependent formation data set in the identified zones; identifying a number of minimum adjustments from adjusting the second time-dependent formation data set and the first time-dependent formation data set; determining a location of a saturated subterranean formation based on identified minimum adjustments [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2, 3, 6-8, 24 recite(s) wherein the first migration analysis is derived from post stack time or depth migration and the second migration analysis is derived from post stack migration of an alternate processing methodology.  wherein normalizing the first time- dependent formation data set and the second time-dependent formation data set comprises executing a function on the first time-dependent formation data set and the second time-dependent formation data set to remove dimension components.  wherein the adjustment parameters are one or more of a shift distance, a rotation vector, angle of tilt, scaling factor or a rotation angle.  wherein identifying the number of minimum adjustments comprises: identifying a global minimum error; determining the minimum adjustments based on the global minimum error; modifying the adjusted second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the minimum adjustments; converting a result of modifying the adjusted second time-dependent formation data to original dimensions; and  2018-IPM-102496 U1 US23/27 Attorney Docket: 061429-1164096 wherein determining the location of the saturated subterranean formation based on identified minimum adjustments includes determining the location based on the converted result of modifying the adjusted second time-dependent formation data.  wherein causing the operating characteristic of the well tool to be adjusted includes modifying a production plan to increase productivity.  wherein the first time-dependent formation data set and the second time-dependent formation data set include a plurality of time-lapsed images of a measured subterranean formation [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 9 recites identifying similarities between processing stages of a first time- dependent formation data set processed using a first migration analysis and a second time-dependent formation data set processed using a second migration analysis; normalizing the first time-dependent formation data set and the second time-dependent formation data set; initializing adjustment parameters; and modifying the second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the adjustment parameters;calculating an impedance difference between the modified second time- dependent formation data and the first time-dependent formation data set; determining, based on the impedance difference, whether a local minimum impedance is reached; and modifying the adjustment parameters in response to determining that a local minimum impedance has not been reached;adjusting the second time-dependent formation data set to align the second time-dependent formation data set with the first time-dependent formation data set according to identified zones to cause the second time-dependent formation data set to match the first time-dependent formation data set in the identified zones; identifying a number of minimum adjustments from adjusting the second time-dependent formation data set and the first time-dependent formation data set; determining a location of a saturated subterranean formation based on identified minimum adjustments [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 9, Claim(s) 10, 11, 14-16, 25 recite(s) wherein first migration analysis is derived from post stack time or depth migration and the second migration analysis is derived from post stack migration of an alternate processing methodology.  wherein normalizing the first time-dependent formation data set and the second time-dependent formation data set comprises executing a function on the first time-dependent formation data set and2018-IPM-102496 U1 US24/27 Attorney Docket: 061429-1164096 the second time-dependent formation data set to remove dimension components.  wherein the adjustment parameters are one or more of a shift distance, a rotation vector, angle of tilt, scaling factor or a rotation angle.  wherein identifying the number of minimum adjustments comprises: identifying a global minimum error; determining the minimum adjustments based on the global minimum error; modifying the adjusted second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the minimum adjustment parameters; converting a result of modifying the adjusted second time-dependent formation data to original dimensions; and  2018-IPM-102496 U1 US25/27 Attorney Docket: 061429-1164096 wherein determining the location of the saturated subterranean formation based on identified minimum adjustments includes determining the location based on the converted result of modifying the adjusted second time-dependent formation data.  wherein causing the operating characteristic of well tool to be adjusted includes modifying a production plan to increase productivity.  wherein the first time-dependent formation data set and the second time-dependent formation data set include a plurality of time-lapsed images of a measured subterranean formation [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 17 recites identifying similarities between processing stages of a first time- dependent formation data set processed using a first migration analysis and a second time-dependent formation data set processed using a second migration analysis; normalizing the first time-dependent formation data set and the second time-dependent formation data set; initializing adjustment parameters; and modifying the second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the adjustment parameters;calculating an impedance difference between the modified second time- dependent formation data and the first time-dependent formation data set; determining, based on the impedance difference, whether a local minimum impedance is reached; and modifying the adjustment parameters in response to determining that a local minimum impedance has not been reached;adjusting the second time-dependent formation data set to align the second time-dependent formation data set with the first time-dependent formation data set according to identified zones to cause the second time-dependent formation data set to match the first time-dependent formation data set in the identified zones; identifying a number of minimum adjustments from adjusting the second time-dependent formation data set and the first time-dependent formation data set; determining a location of a saturated subterranean formation based on identified minimum adjustments; and causing an operating characteristic of a well tool to be adjusted based on the location of the saturated subterranean formation [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 17, Claim(s) 20, 26 recite(s) wherein the operations for identifying the number of minimum adjustments includes operations for: identifying a global minimum error; determining the minimum adjustments based on the global minimum error; modifying the adjusted second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the minimum adjustment parameters; converting a result of modifying the adjusted second time-dependent formation data to original dimensions; and wherein determining the location of the saturated subterranean formation based on identified minimum adjustments includes determining the location based on the converted result of modifying the adjusted second time-dependent formation data. wherein the first time-dependent formation data set and the second time-dependent formation data set include a plurality of time-lapsed images of a measured subterranean formation [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a processor; and a non-transitory memory device comprising instructions that are executable by the computing device to cause the processor of the computing device to perform operations comprising:);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. causing a operating characteristic of a well to be adjusted based on the location of the saturated subterranean formation; wherein causing the operating characteristic of the well tool to be adjusted includes modifying a production plan to increase productivity). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence. See cited references for additional evidence).

NOTE:  Examiner advises applicant to amend the independent claims to include the specific practical application claimed in claims 21-23 to overcome the 101 REJECITONS.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 10am-2pm, 3pm-8pm CT | Fri 12pm-4pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2857